Citation Nr: 0117070	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  99-08 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a compensable disability rating for scar, 
excision of wart from right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from  December 1950 to 
December 1954.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, dated in January 1999.  That decision denied the 
veteran's claims of entitlement to service connection for a 
back injury, bilateral hearing loss, and tinnitus.  It also 
denied the veteran's claim of entitlement to a compensable 
rating for a scar from the excision of a wart on the right 
hand.  The denials of service connection and ratings assigned 
were duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The issue of entitlement to service connection for a back 
injury, bilateral hearing loss, and tinnitus are addressed in 
the Remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Residual scars of the excision of a wart on the veteran's 
right hand are currently manifested by an asymptomatic scar, 
without objective evidence of pain, tenderness, or impairment 
of function.



CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of a wound of the right hand have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.118, 
Diagnostic Codes (DC) 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The duty to assist the veteran in the development of his 
claim for a higher rating for a scar on the right hand has 
been satisfied.  The veteran's service medical records, and 
records of VA medical treatment are associated with his 
claims file.  The veteran has not indicated that he has 
received medical treatment for his scar from any other 
source.  He has had a recent VA medical examination that 
addressed the conditions at issue.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

The veteran contends that a higher disability rating is 
warranted for the service-connected scar that is the residual 
of the excision of a wart from the palm of his right hand.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7  
Vet. App. 55 (1994).

Superficial scars that are poorly nourished with repeated 
ulceration are rated 10 percent.   38 C.F.R. § 4.118, Code 
7803.  Superficial scars that are tender and painful on 
objective demonstration are rated 10 percent.  38 C.F.R. § 
4.118, Code 7804.  When the requirements for a compensable 
rating are not shown, a zero percent rating is assigned.  38 
C.F.R. § 4.31.  Scars may also be rated based on any 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Code 7805.

The VA medical examination in March 2000 revealed that the 
veteran has a scar on his right palm.  The scar measured 1.5 
cm.  The veteran complained of some discomfort and stiffness 
in the MC (metacarpal), PIP (proximal interphalangeal joint), 
and DIP (distal interphalangeal joint) of the right hand.  
This discomfort was noted by the examiner to be most likely 
secondary to osteoarthritis.  The scar itself was well 
healed, without elevation or depression.  There was no 
ulceration or skin breakdown.  There was no underlying tissue 
loss.  There was no tenderness or keloid formation.  The scar 
was slightly hypopigmented compared to the surrounding skin.  
There was no disfigurement.  There was no limitation of 
function by the scar.  

The Board finds that the medical evidence does not support 
the criteria for a compensable rating.

In addition, the Board finds that the left hand scar does not 
present an exceptional or unusual disability picture, such as 
would warrant referral to the appropriate VA  official for 
consideration of an extraschedular rating under  38 C.F.R. § 
3.321(b)(1).  See Floyd v. Brown, 9 Vet. App. 88  (1996).

The preponderance of the evidence is against the claim for a 
compensable rating for a scar, residuals of excision of wart 
on the right hand.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The claim of entitlement to a compensable evaluation for 
scar, residual of excision of wart from right hand, is 
denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Review of the claims folder reveals the veteran assertions 
that his service medical records are not complete.  He has 
specifically cited several incidents and locations of 
treatment that do not appear to be contained in the service 
medical records.  Section 3(a) of the VCAA provides that in 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the claimant's service medical 
records and, if the claimant has furnished the Secretary 
information sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, naval, 
or air service that are held or maintained by a governmental 
entity.  VCAA, § 3(a), 114 Stat. at 2097-98. 

Review of the claims folder reveals the veteran has not been 
afforded an audiological examination or orthopedic 
examination addressing the veteran's bilateral hearing loss, 
tinnitus, or residuals of a back injury.  In the case of a 
claim for disability compensation, the assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary to make a decision on a claim if the 
evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant)--contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.

3.  The veteran should be afforded a VA 
audiological examination to determine the 
status and etiology of the veteran's 
bilateral hearing loss and tinnitus.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should be 
asked to comment upon the relationship 
between the veteran's exposure to loud 
noises during his period of active 
service and any etiological relationship 
of such exposure to the veteran's current 
bilateral hearing loss and tinnitus.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
status and etiology of the veteran's back 
disorder.  The veteran's service medical 
records should be reviewed to determine 
whether the veteran has a spina bifida 
occulta defect in the lumbosacral spine, 
if it pre-existed the veteran's period of 
active service, and whether it was 
permanently aggravated during the 
veteran's period of active duty.  The 
examiner should offer an opinion as to 
whether it is more likely than not that 
the veteran's current lumbosacral spine 
disorder is related to the injury treated 
during the veteran's period of active 
service.

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 


